 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   JEANIE T.,                                    Civil No. 3:19-CV-05601-MAT

11            Plaintiff,

12            vs.                                   ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            The parties, acting through their respective counsel, hereby agree and

16   stipulate that the above-captioned case be reversed and remanded for further
17
     administrative proceedings, including but not limited to the following: the Appeals
18
     Council will provide Plaintiff with the opportunity to submit new evidence, and a
19
     new hearing. The Appeals Council will instruct the Administrative Law Judge to
20

21   further evaluate the opinion evidence including those by Dr. Bragg, Dr. Tapper,

22   and Ms. Pieratt; reevaluate Plaintiff’s subjective complaints; and proceed through

23   the sequential evaluation process and issue a new decision. Medical expert or
24
     supplemental vocational expert evidence may be obtained, as needed and available.
     Page 1         ORDER - [3:19-CV-05601-MAT]
 1
              The parties stipulate that this remand be made pursuant to sentence four of
 2
     42 U.S.C. § 405(g). The parties agree that reasonable attorney fees and costs will
 3

 4   be awarded under the Equal Access to Justice Act, 28 U.S.C. § 2412, upon proper

 5   request to the Court.
 6            DATED this 15th day of January, 2020.

 7

 8
                                                      A
                                                      Mary Alice Theiler
                                                      United States Magistrate Judge
 9

10   Presented by:

11   s/ Thomas M. Elsberry
     THOMAS M. ELSBERRY
12   Special Assistant U.S. Attorney
     Office of the General Counsel
13   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
14   Seattle, WA 98104-7075
     Telephone: (206) 615-2112
15   Fax: (206) 615-2531
     thomas.elsberry@ssa.gov
16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:19-CV-05601-MAT]
